DETAILED ACTION
This Office action is in response to the application filed on April 01, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020 and 10/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on April 01, 2020.  These drawings are accepted by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VAN DIJK et al. (U.S. Pub. No. 2012/0081086 A1, Reference provided as part of the Information Disclosure Statement “IDS”).

In re claim 1, VAN DIJK discloses (Fig. 3) a voltage regulator circuit (300) configured to receive an input voltage (Vin) and generate a first output voltage (Vout), the voltage regulator circuit having a shutdown enabled mode (pass-through operational mode/ standby operational mode, Para. 0021), the voltage regulator circuit comprising: 
a regulator control circuit (310) configured to control a plurality of switches (322, 326, 328, 330) to generate the first output voltage at a first output node (Para. 0020-0040), 
wherein, during the shutdown enabled mode (pass-through operational mode/ standby operational mode), the regulator control circuit is configured to stop generating the first output voltage and couple the input voltage to a second output node and provide a second output voltage different from the first output voltage to the second output node (Para. 0020-0040).

In re claim 2, VAN DIJK discloses wherein the second output node is the same as the first output node (Para. 0020-0040).

In re claim 3, VAN DIJK discloses (Fig. 3) a first feedback path between the regulator control circuit and the first output node, wherein the first feedback path includes a first switch (Bypass switch) of the plurality of switches, and wherein, during the shutdown enabled mode, the regulator control circuit is configured to open the first switch to disconnect the first feedback path (Para. 0020-0040).

In re claim 4, VAN DIJK discloses wherein during a shutdown disabled mode, the regulator control circuit is configured to: resume generating the first output voltage; and control the first switch to close to connect the first feedback path (Fig. 6, Para. 0044-0047).

In re claim 5, VAN DIJK discloses (Fig. 3) a second feedback path between the regulator control circuit and the second output node, wherein the second feedback path includes a second switch (Bypass switch) of the plurality of switches, and wherein, during the shutdown enabled mode, the regulator control circuit is configured to open the second switch to disconnect the second feedback path (Para. 0020-0040).

In re claim 6, VAN DIJK discloses wherein during a shutdown disabled mode, the regulator control circuit is configured to: resume generating the first output voltage; control the second switch to close to connect the second feedback path; and control a third switch to open to decouple the input voltage from the second output node (Fig. 6, Para. 0044-0047).

In re claim 7, VAN DIJK discloses wherein, during the shutdown disabled mode, the regulator control circuit is configured to couple the first output voltage to both the first output node and the second output node (Fig. 6, Para. 0044-0047).

In re claim 8, VAN DIJK discloses (Fig. 3) an inductor (314) coupled to the input voltage (Vin), wherein, during the shutdown enabled mode, the regulator control circuit is configured to control a fourth switch to close to couple the input voltage to the second output node and 

In re claim 9, VAN DIJK discloses (Fig. 3) an inductor (314) coupled to the input voltage, wherein, during the shutdown enabled mode, the regulator control circuit is configured to control a fourth switch to close to couple the input voltage to the second output node and provide the second output voltage different from the first output voltage to the second output node, and wherein the fourth switch is coupled between the input voltage and the inductor (Para. 0020-0040).

In re claim 10, VAN DIJK discloses wherein the voltage regulator circuit includes a DC-DC boost converter circuit (Para. 0023).

In re claim 11, VAN DIJK discloses (Fig. 3) a method of operating a voltage regulator circuit (300) having a shutdown enabled mode (pass-through operational mode/ standby operational mode, Para. 0021) and including a plurality of switches (322, 326, 328, 330), the method comprising:
 receive an input voltage (Vin) and control a plurality of switches to generate a first output voltage at a first output node (Para. 0020-0040); 
during a shutdown enabled mode (pass-through operational mode/standby operational mode), stopping the generation of the first output voltage (Para. 0020-0040); and coupling the 

In re claim 12, VAN DIJK discloses wherein the second output node is the same as the first output node (Para. 0020-0040).

In re claim 13, VAN DIJK discloses (Fig. 3) wherein the voltage regulator control circuit includes a first feedback path between the regulator control circuit and the first output node, wherein the first feedback path includes a first switch (Bypass switch) of the plurality of switches, the method comprising: during the shutdown enabled mode, opening the first switch to disconnect the first feedback path (Para. 0020-0040).

In re claim 14, VAN DIJK discloses during a shutdown disabled mode: resuming the generation of the first output voltage; and controlling the first switch to close to connect the first feedback path (Fig. 6, Para. 0044-0047).

In re claim 15, VAN DIJK discloses (Fig. 3) wherein the voltage regulator circuit includes a second feedback path between the regulator control circuit and the second output node, wherein the second feedback path includes a second switch (Bypass switch) of the plurality of switches, the method comprising: during the shutdown enabled mode, opening the second switch to disconnect the second feedback path (Para. 0020-0040).

In re claim 16, VAN DIJK discloses during a shutdown disabled mode: resuming the generation of the first output voltage; controlling the second switch to close to connect the second feedback path; and controlling a third switch to open to decouple the input voltage from the second output node (Fig. 6, Para. 0044-0047).

In re claim 17, VAN DIJK discloses during the shutdown disabled mode, coupling the first output voltage to both the first output node and the second output node (Fig. 6, Para. 0044-0047).

In re claim 18, VAN DIJK discloses (Fig. 3) a voltage regulator circuit (300) configured to receive an input voltage (Vin) and generate a first output voltage (Vout), the voltage regulator circuit having a shutdown enabled mode (pass-through operational mode/ standby operational mode, Para. 0021), the voltage regulator circuit comprising: 
means for controlling (310) a plurality of switches (322, 326, 328, 330) to generate a first output voltage at a first output node (Para. 0020-0040); 
during a shutdown enabled mode (pass-through operational mode/ standby operational mode), means for stopping the generation of the first output voltage (Para. 0020-0040); and 
means for coupling the input voltage to a second output node and means for providing a second output voltage different from the first output voltage to the second output node (Para. 0020-0040).

In re claim 19, VAN DIJK discloses (Fig. 3) a first feedback path between the regulator control circuit and the first output node (Para. 0020-0040); and means for disconnecting (Bypass switch) the first feedback path (Para. 0020-0040).

In re claim 20, VAN DIJK discloses wherein the voltage regulator circuit includes a shutdown disabled mode, the regulator control circuit comprising: means for resuming the generation of the first output voltage; and means for connecting the first feedback path (Fig. 6, Para. 0044-0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838